DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/21/2021, Applicants cancelled claims 1-4, 11, 15 and 17 and amended claims  5-10, 12-14, 16 and 18-20 in the response filed 01/21/2022.
Claim(s) 5-10, 12, 14, 16 and 18-20 are pending examination.

Response to Arguments
Applicants’ amendment to the Specification overcomes the previous drawing objection, as set forth on pages 2-3 of the 10-21-21 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims  5-10, 12-14, 16 and 18-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 5 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 5, a base plate; a plurality of pixel structures on the base plate; and a color resist layer on a side of the plurality of pixel structures away from the base plate, wherein the color resist layer comprises a plurality of color resist blocks, each color resist block corresponding to one or more of the plurality of pixel structures, and wherein light emitted from each of the plurality of pixel structures has a same color as the color resist block corresponding thereto, wherein each pixel structure of the plurality of pixel structures comprises a plurality of electroluminescent structures connected in series,  wherein each pixel structure of the plurality of pixel structures comprises a first light emitting layer, a second electrical connection layer, a second light emitting layer, a first electrical connection layer and a third light emitting layer arranged on the base plate sequentially, wherein the plurality of electroluminescent structures comprise a first electroluminescent structure, a second electroluminescent structure and a third electroluminescent structure, wherein the first electroluminescent structure comprises the first light emitting layer, the second electroluminescent structure comprises the second light emitting layer, the third electroluminescent structure comprises the third light emitting layer, wherein the first electroluminescent structure and the second electroluminescent structure are connected in series via the second electrical connection layer, and wherein the second electroluminescent structure and the third electroluminescent    structure are connected in series via the first electrical connection layer.
Claims 6 and 18-20 are allowed, because they depend from the allowed claim 5.  
Independent claim 7 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 7, a base plate; a plurality of pixel structures on the base plate; and a color resist layer on a side of the plurality of pixel structures away from the base plate, wherein the color resist layer comprises a plurality of color resist blocks, each color resist block corresponding to one or more of the plurality of pixel structures, and wherein light emitted from each of the plurality of pixel structures has a same color as the color resist block corresponding thereto, wherein each pixel structure of the plurality of pixel structures comprises a plurality of electroluminescent structures connected in series, The display substrate according to claim 2, wherein each pixel structure of the plurality of pixel structures further comprises a first electrode and a second electrode, wherein the first electrode, the plurality of electroluminescent structures and the second electrode are arranged on the base plate sequentially, wherein the first electrode comprises a reflective conducting layer, wherein the second electrode comprises a transflective conducting layer, and wherein a distance between the reflective conducting layer and the transflective conducting layer is positively correlated with a wavelength of light emitted from the pixel structure, wherein a distance between the reflective conducting layer and the transflective conducting layer satisfies d= kʎ/ 2ncosθ , wherein, coefficient k is a positive integer, ʎ is a wavelength of light emitted from the pixel structure, n is an average refractive index of a medium between the reflective conducting layer and the transflective conducting layer, and θ is a reflective angle of light emitted from the pixel structure on the reflective conducting layer.
Claims 8-10 and 12-13 are allowed, because they depend from the allowed claim 7.  
Independent claim 14 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 14, providing a base plate; forming a plurality of pixel structures on the base plate; and forming a color resist layer on a side of the plurality of pixel structures away from the base plate, wherein the color resist layer comprises a plurality of color resist blocks, each color resist block corresponding to one or more of the plurality of pixel structures, and wherein light emitted from each of the plurality of pixel structures has a same color as the color resist block corresponding thereto, wherein the forming the plurality of pixel structures on the base plate comprises: for each pixel structure of the plurality of pixel structures, forming a first electroluminescent structure, a second electrical connection layer, a second electroluminescent structure, a first electrical connection layer and a third electroluminescent structure sequentially on the base plate, wherein the first electroluminescent structure comprises a first light emitting layer, the second electroluminescent structure comprises a second light emitting layer, the third electroluminescent structure comprises a third light emitting layer, wherein the first electroluminescent structure and the second electroluminescent structure are connected in series via the second electrical connection layer, and wherein the second electroluminescent structure and the third electroluminescent structure are connected in series via the first electrical connection layer.
Claim 16 is allowed, because it depends from the allowed claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895